825 F.2d 407
56 Fair Empl. Prac. Cas. (BNA) 976
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard M. MASON, Plaintiff-Appellant,v.RICHMOND MOTOR CO., INC., t/a Richmond Ford; R. C. King,Sr.; Charlie Johnson, Defendant-Appellee.
No. 86-2626
United States Court of Appeals, Fourth Circuit.
Argued June 5, 1987.Decided July 30, 1987.

Robert Patrick Geary (Geary & Davenport, on brief), for appellant.
Henry M. Massie, Jr.  (Robert B. Delano, Jr., Sands, Anderson, Marks & Miller, on brief), for appellees.
Before WINTER, SPROUSE and CHAPMAN Circuit Judges.
PER CURIAM:


1
This appeal arises out of an age discrimination suit in which the jury found for the defendant.  The district court admitted into evidence the findings of the Equal Employment Opportunity Commission that the plaintiff, who had complained to the EEOC, had failed to substantiate his claim.  The plaintiff-appellant argues that this admission constitutes reversible error.  Finding the district court's decision within its discretion, we affirm.


2
This court has held that the decision on whether to admit into evidence EEOC records is discretionary with the district court.  Cox v. Babcock and Wilcox Company, 471 F.2d 13, 15 (4th Cir. 1972).  We perceive no reason on the facts of this case to conclude that the district court abused its discretion.  The district court's limiting instruction helped the jury put the report in proper perspective.


3
The appellant's other contentions are equally without merit.  We thus affirm the decision of the district court.


4
AFFIRMED.